The transcript of the record presented to this Court in the above stated case is not verified and, therefore, the cause should be dismissed.
We have examined the transcript, however, and find that it purports to bring for review judgment in the Circuit Court in and for the Second Judicial Circuit of Florida, Gadsden County, denying petition for writ of error coram nobis.
We have examined the petition for the writ and find that it states no valid ground for the issuance of such writ. The allegations of the petitioner are, in short, that the petitioner was convicted on false testimony; that a witness who testified against him has since admitted that the testimony was false; that he can prove such testimony was false and that his attorney on the trial in which he was convicted failed to file motion for new trial and failed to have his case reviewed in the Supreme Court.
No ground is stated upon which writ of error coram nobis
should issue. See Jones v. State, 130 Fla. 645, 178 So. 404; Skipper v. State, 127 Fla. 553, 173 So. 692; Lamb v. State,91 Fla. 396, 107 So. 535; Lamb v. Harrison, 91 Fla. 927, 108 So. 671; Jennings v. Pope, 101 Fla. 1476, 136 So. 471; Pike v. State, 103 Fla. 594, 139 So. 196.
The questions attempted to be presented on writ of error are frivolous and without merit.
  For the reasons stated, writ of error is dismissed. *Page 772
TERRELL, C. J., and BUFORD and THOMAS, J. J., concur.
WHITFIELD, J., concurs in opinion and judgment.
Justices BROWN and CHAPMAN not participating as authorized by Section 4687, Compiled General Laws of 1927, and Rule 21-A of the Rules of this Court.